1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     UNITED STATES OF AMERICA,                       Case No. 2:94-cr-00054-MMD

7                                      Plaintiff,                        ORDER
             v.
8
      ERNESTO PIMENTEL,
9
                                    Defendant.
10

11          On November 17, 2019, the Court sentenced Defendant Ernesto Pimentel to eight

12   months consecutive to any undischarged portion of the sentence imposed in another case.

13   (ECF Nos. 36, 37.) Pimental’s sister, Mary L. Ochoa Pimentel, submitted a letter (ECF No.

14   39) on his behalf asserting that the transcript of the sentencing hearing (ECF No. 38)

15   omitted crucial information, including information about a sentence of eight months of time

16   served. While the Court generally does not respond to a submission by a third party, in

17   light of the nature of the letter, the Court will address it. The Court has directed the court

18   reporter to listen to the recording of the hearing to verify Pimental’s claim that the transcript

19   is inaccurate. The court reporter has confirmed the transcript’s accuracy. Moreover, the

20   statements that Pimental attribute to the undersigned are not how this Court generally

21   phrased them or would have stated in court proceedings. To the extent the letter is a

22   request that the Court modify the transcript, the request is denied.

23          DATED THIS 3rd day of June 2019.

24

25
                                                          MIRANDA M. DU
26                                                        UNITED STATES DISTRICT JUDGE

27
28
